Exhibit 10.1
UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
December 16, 2009
Ladies and Gentlemen:
     Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.
     As documented by the Repurchase Letter Agreement, the Company has completed
the repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement. Following such time, the
Company delivered a Warrant Repurchase Notice dated as of the date set forth on
Schedule A hereto to the Investor. In connection with the consummation, on the
date hereof, of the repurchase of the Warrant by the Company from the Investor,
as contemplated by the Warrant Repurchase Notice and Section 4.9 of the
Securities Purchase Agreement:
     (a) The Company hereby acknowledges receipt from the Investor of the
Warrant; and
     (b) The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.
     This letter agreement will be governed by and construed in accordance with
the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
     This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.
UST Sequence No. 267

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have duly executed this letter agreement as
of the date first written above.

            UNITED STATES DEPARTMENT OF
THE TREASURY
      By:   /s/ Herbert M. Allison, Jr.         Name:   Herbert M. Allison, Jr. 
      Title:   Assistant Secretary for Financial Stability        COMPANY: LSB
Corporation
      By:   /s/ Gerald T. Mulligan         Name:   Gerald T. Mulligan       
Title:   President & Chief Executive Officer     

 